Citation Nr: 1136271	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part of the October 2007 decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for bilateral hearing loss.  By way of the August 2008 decision the RO denied the Veteran an increased rating in excess of 30 percent for PTSD.    

By way of history, an August 1990 rating decision denied entitlement to service connection for bilateral hearing loss.  In September 2006, the Veteran filed a petition to reopen his previously denied claim and in October 2007 the RO denied the Veteran's petition to reopen his claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2010.  At the Veteran's hearing he submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

At the Veteran's hearing, he withdrew the issues of entitlement to service connection for arthritis of the left foot/toe and service connection for tinea pedis (claimed as skin condition of the feet), and the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a post operative periapical cyst. 


FINDINGS OF FACT

1.  By way of an August 1990 decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss since he did not meet the VA standards for hearing loss in the right ear under 38 C.F.R. § 3.385, and there was no evidence that the Veteran's left ear hearing loss was shown in service or for years thereafter and was not related to any aspect of the Veteran's period of service.  The Veteran did not file a timely appeal to the August 1990 rating decision, and it became final. 

2.  The additional evidence received since the August 1990 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim. 

3.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the exposure to loud noise during military service.  

4.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as sleep disturbances, anger, decreased concentration, avoidance behavior, and social isolation.  However, there is no evidence of total social and occupational impairment. 




CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Extending the benefit of the doubt to the Veteran, disability manifested by bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  The criteria for the assignment of an increased rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the decision herein below granted the Veteran's petition to reopen his claim of entitlement to service connection for bilateral hearing loss and then granted service connection for bilateral hearing loss; therefore, the decision below is granting in full the benefits sought for those issues.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Here, legally adequate notice was provided to the Veteran by a correspondence in November 2007.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in an October 2008 letter.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the November 2007 and October 2008 letters.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in December 2007 and June 2009.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Finally, the Veteran testified before the Board in September 2010.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  

II. Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in August 1990 the RO denied service connection for bilateral hearing loss.  The Veteran did not file a timely appeal, and the decision became final.  The RO denied service connection on a direct service connection basis because the Veteran's right ear did not meet the standards for hearing loss under 38 C.F.R. § 3.385.  The Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The RO denied service connection for the Veteran's left ear since his service treatment records did not show findings of left ear hearing loss disability and there was no medical nexus between the Veteran's current disability and his military service.  The evidence at the time of the August 1990 rating decision was comprised of the Veteran's service treatment records and VA treatment records.  The Veteran did not appeal the August 1990 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral hearing loss directly related to the Veteran's military service, the Board notes that the evidence received since the August 1990 RO rating decision includes VA treatment records, private treatment records, a September 2007 VA contracted examination, an October 2009 audiogram, and the Veteran's testimony before the Board.  The Board finds that the Veteran's testimony constitutes new and material evidence sufficient to reopen his claim.  His statements address the continuation of symptomatology and the likelihood of a connection to service, which are unestablished facts necessary to establish the claim on appeal.  In addition to the Veteran's testimony, there are private treatment reports, and the October 2009 audiogram shows the Veteran has a current diagnosis of right ear hearing loss for VA standards under 38 C.F.R. § 3.385.

The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the August 1990 RO rating decision is new and material, and thus the claim for service connection for bilateral hearing loss is reopened and is subject to further action as discussed herein below.   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order for the Veteran to prevail on the issue of service connection, the file must contain evidence establishing all three of the following: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is warranted.  As noted above, the Veteran has active duty service from April 1967 to January 1969.  According to the Veteran's personnel file and his testimony, he was a cannoneer and an arterillary mechanic.  The Board finds that even though the Veteran did not report any symptoms of bilateral hearing loss during service it is clear from his military occupational specialty (MOS) that he was exposed to loud noises during service.  

In September 2006 the Veteran was seen by a private otolaryngologist and diagnosed with abnormal auditory perception and sensorineural hearing loss, left worse than right.  There are two audiograms from the same private otolaryngology department on the same date.  One diagnosed the Veteran with borderline normal to mild hearing loss from 1000 Hertz to 4000 Hertz on the right side and moderate to mild hearing from 1000 Hertz to 6000 Hertz on the left side.  The other audiogram diagnosed the Veteran with mild sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear; it was noted that it was worse on the left side. 

At a September 2007 VA contracted audiology examination it was noted that the Veteran's April 1968 separation hearing evaluation indicated normal pure tone thresholds in both ears through 4000 Hertz.  It was also noted that the Veteran worked for 30 years at the Norfolk Naval shipyard and that he denied noise exposure there.  The Veteran's left ear hearing was 15 decibels at 500 Hertz, 45 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 45 decibels at 3000 Hertz, and 40 decibels at 4000 Hertz.  The Veteran's right ear hearing was 10 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  The VA contracted examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss that was mild in the right ear and moderate in the left ear and his word recognition scores were excellent bilaterally in the quiet.  The VA contracted examiner opined that the Veteran had normal hearing when inducted and when separated from the military; therefore, his present hearing loss was secondary to in-service noise exposure.  

An October 2009 Hearing Conservation Data Worksheet from the Navy showed that the Veteran's left ear hearing was 5 decibels at 500 Hertz, 50 decibels  at 1000 Hertz, 40 decibels at 2000 Hertz, 45 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  The Veteran's right ear hearing was 5 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  It was also noted that the Veteran wore hearing protection. 

After a careful review of the Veteran's claims file the Board finds that, as evidenced by the October 2009 audiogram, he meets the standards for VA hearing loss under 38 C.F.R. § 3.385 in both the right and left ear.  The Board also finds that the Veteran warrants service connection for bilateral hearing loss.  The Board notes that the September 2007 VA contracted examiner found that the Veteran's hearing loss was not due to his military service since his hearing was normal at the time of separation.  Despite the fact that this rationale may be a reason for finding against the Veteran's claim, the Board finds that an award of service connection is still appropriate here.  Indeed, the Veteran's statements as to when his bilateral hearing loss began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that his bilateral hearing loss began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss began in active service.  The Board finds that such consistency makes his statements credible.  In addition, there is no evidence of any post-service noise exposure.  

The Board notes that even though the Veteran had essentially normal hearing at the time of his separation, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, there is no evidence of any post-service noise exposure.  In addition, the Board has found that the Veteran is competent and credible to discuss his hearing loss.  Therefore, the Board finds that the Veteran's hearing loss is due to military service.   

In summary, the Veteran seeks service connection for bilateral hearing loss as related to in-service noise exposure.  It is clear that he was exposed to in-service noise and that his post-service hearing loss meets the standard for hearing loss under 38 C.F.R. § 3.385.  Based on credible statements given by the Veteran, the Board finds that his bilateral hearing loss disability is due to service.  The Board notes that there is no evidence of post-service noise exposure, and given that no medical evidence attributes the bilateral hearing loss to noise exposure incurred outside of active service, the record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed bilateral hearing loss.  Consequently, resolving any doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted.

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In September 2005 the RO granted the Veteran service connection for PTSD with an initial 30 percent disability rating effective July 29, 2005; the date of the Veteran's claim.  On November 13, 2007, the Veteran filed a claim for an increased for his PTSD and the August 2008 rating decision continued the Veteran's 30 percent disability rating.  The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 50, 52, and 60.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds that after a review of the Veteran's claims file, including the Veteran testimony, and by granting the Veteran the benefit of doubt, a rating of 70 percent is warranted effective November 13, 2007, the date of the Veteran's claim for an increased rating. 

In order for the Veteran to warrant an increased rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds that at the Veteran's December 2007 and June 2009 VA contracted examinations there was evidence of occupational and social impairment.  It was noted at both examination that he had sleep disturbances; these were manifested by difficulties of falling asleep and remaining asleep, kicking in bed, and if awoken, reacting with a violent startle.  He also reported nightmares several times a week and persistently reexperienced his traumatic events by recurrent recollection of the events and recurrent distressing dreams.  He avoided anything on the television that dealt with war.  He was socially withdrawn with the exception of work.  It was further noted that he had feelings of detachment from others and markedly diminished participation in external activities.  He seldomly ventured outside and was extremely watchful and suspicious when he did.  He had no history of violence towards people but did toward inanimate objects.  He was frequently irritable, angry, and impatient.  He had restricted range of affect, decreased concentration, and was increasingly forgetful; however, he denied having chronic, significant memory impairment.  During his June 2009 VA contracted examination, he maintained eye contact but was agitated and paced throughout the interview.  He also cried and talked about survivor's guilt.  It was noted that he was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  It was further noted that he developed alcohol dependence directly as a result of his PTSD.  The June 2009 VA examination report then indicated that he had been sober for a year.  

The Veteran testified that he had anxiety attacks every other day for an hour and that he had sleeping problems almost every night.  He testified that he did not have a good relationship with his three children because he was withdrawn and did not like to be around people.  He reported being on medication for his PTSD.  He was currently a supervisor at the shipyard he worked at for over 30 years.  However, he spent most of his time away from people at work.  He testified that he was a loner at work and had no friends.  

The Board finds that, since November 13, 2007, the preponderance of the evidence shows that the Veteran's symptoms are manifested by sleep disturbances, anger, decreased concentration, avoidance behavior, and social isolation.  Therefore, the Board finds that his symptoms meet the criteria for a 70 percent disability rating; the criteria for a 70 percent disability rating is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While severe, the Veteran's symptoms are not manifested by total occupational and social impairment.  There is no evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living.  The Board notes that the Veteran currently works and is, in fact, a supervisor.  Therefore, the Veteran's PTSD warrants a 70 percent disability rating but not higher.   

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The Veteran testified that he was currently working at the shipyard and that he worked there for the past 30 years and five years prior was promoted to supervisor; this is corroborated by the Veteran's VA contracted examinations.  Therefore, the Board finds that there is no evidence that the rating schedule has been rendered impractical and thus an extraschedular evaluation is not warranted.  

In sum, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, an increased rating of 70 percent is warranted; however, the Board finds that a higher rating is not warranted since there is no evidence that the Veteran's PTSD is manifested by total occupational and social impairment.  Therefore, an increased rating of 70 percent, but no higher, is warranted. 





ORDER

As new and material evidence to reopen the claim of service connection for bilateral hearing loss disability has been received, that matter is reopened, and the appeal to this extent is allowed.

Service connection for bilateral hearing loss disability is granted.

An increased rating of 70 percent for PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


